Citation Nr: 0712999	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-39 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to May 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for PTSD, and 
assigned an initial rating of 30 percent, effective November 
1994.  The veteran appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed her claim in November 1994, and was granted 
service connection for PTSD effective from that date.  

A veteran is entitled to application of all versions of the 
applicable regulations.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  Where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Wanner 
v. Principi, 17 Vet. App. 4, 9 (2003); see also 38 U.S.C.A. § 
5110(g). 

 Effective November 7, 1996, the regulation governing mental 
disorders, 38 C.F.R. § 4.132, was revised and renumbered as 
38 C.F.R. § 4.130.  Because of the revision, Diagnostic Code 
9411, pertaining to PTSD, was changed.  See 61 Fed. Reg. 
52,701-702 (1996).  The RO, as stated in the October 2004 
statement of the case, only considered the version of 
Diagnostic Code 9411 in effect as of November 7, 1996; there 
has been no consideration under the prior Diagnostic Code.  

Given the foregoing, VA must evaluate the veteran's claim 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations, to ascertain which 
version is most favorable to her claim, if indeed one is more 
favorable than the other.  It does not appear that the RO has 
ever applied the old version of Diagnostic Code 9411 to the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993) (the Board cannot address a question not previously 
considered by the RO).  Accordingly, a Remand is warranted.

The veteran has been provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for service connection, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  On 
remand, she should be provided such notice.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal.

2.  Readjudicate the veteran's claim, 
applying 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (as in effect prior to November 
7, 1996).  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

